DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poehl (DE 102004054144).
Regarding Claim 1, Poehl discloses a utility vehicle comprising: a chassis (fig. 1; see 1, 2); a prime mover (see 1, 2; self-propelled forage harvester) supported by the chassis; a work implement (6) movably coupled (see 10) to the chassis; an operator cab (9) supported by the chassis; an operator support (14) positioned within the operator cab, the operator support including a seat (see figs. 2-3) and a backrest (see figs. 2-3) coupled to the seat, the operator support configured to support (see fig. 1) an operator of the utility vehicle, and wherein a position (see 36) of the operator support is selectively adjustable (machine translation of Poehl; paragraph [0034], lines 284-293) relative to the chassis; and a control system (see 38) in communication with the operator support, the control system including a sensor (39) operable to sense a position (Par [0034], lines 286-287) of the work implement relative to the chassis, and a controller (38; see fig. 1) including a processor and a memory, the controller configured to receive (Par [0034], lines 286-287) a signal from the sensor representative of the position of the work implement, wherein the controller is further configured (Par [0034], lines 286-291) to generate a signal to automatically adjust (see 36) the position of the operator support relative to the chassis based in part on the position of the work implement relative to the chassis.

Regarding Claim 2, Poehl discloses the utility vehicle, wherein the chassis (fig. 1; see 1, 2) includes a floor surface (see figs. 2-3), wherein the operator support (14) is supported by the floor surface and wherein the operator support is movable (see 36; see also fig. 3) parallel to the floor surface.

Regarding Claim 3, Poehl discloses the utility vehicle, wherein the chassis (fig. 1; see 1, 2) includes a floor surface (see figs. 2-3), wherein the operator support (14) includes an axis (see figs. 1-3) extending normal to the floor surface, and wherein the operator support is rotatable (see 36) about the axis.

Regarding Claim 5, Poehl discloses the utility vehicle, further comprising an actuator (Par [0034], lines 291-293) operatively coupled to the operator support (14), the actuator configured (Par [0034], lines 287-293) to adjust (see 36) the position of the operator support relative to the chassis.

Regarding Claim 6, Poehl discloses the utility vehicle, wherein the seat (14; see figs. 2-3) of the operator support includes a base (15) supported (Par [0033]) by a floor surface of the chassis and the actuator is operatively coupled (Par [0034], lines 291-293; see 32) to the base.

Regarding Claim 7, Poehl discloses the utility vehicle, wherein the utility vehicle (1, 2) includes a longitudinal axis (fig. 1; an axis extending through the center of the vehicle in the forward-rearward arrow direction) extending therethrough, wherein the utility vehicle is operable (see arrow FR) to move along a direction of travel coinciding with the longitudinal axis, wherein the utility vehicle includes a first side (fig. 1; the side of the first position of the unloading auger 6) and a second side (fig. 1; the side of the second position of the unloading auger 6) opposite the first side relative to the longitudinal axis, wherein the work implement (6) is movable (see 10) between a first position (fig. 1; see 6) in which the work implement is positioned on the first side, and a second position (fig. 1; see 6) in which the work implement is positioned on the second side, and wherein the operator support (14) is adjustable (see 36) between a first position (see 36) and a second position (see 36) coinciding with the first position and the second position, respectively, of the work implement.

Regarding Claim 8, Poehl discloses the utility vehicle, wherein the first position (see 36) of the operator support (14) is positioned closer (see fig. 1) toward the first side (fig. 1; the side of the first position of the unloading auger 6) of the utility vehicle (1, 2), and wherein the second position (see 36) of the operator support is positioned closer (see fig. 1) to the second side (fig. 1; the side of the second position of the unloading auger 6) of the utility vehicle (See also Par [0034]).

Regarding Claim 9, Poehl discloses a utility vehicle comprising: a chassis (fig. 1; see 1, 2); a prime mover (see 1, 2; self-propelled forage harvester) supported by the chassis; a work implement (6) movably coupled (see 10) to the chassis; an operator cab (9) supported by the chassis; an operator support (14) positioned within the operator cab, the operator support including a seat (see figs. 2-3) and a backrest (see figs. 2-3) coupled to the seat, the operator support configured to support (see fig. 1) an operator of the utility vehicle, and wherein a position (see 36) of the operator support is selectively adjustable (machine translation of Poehl; paragraph [0034], lines 284-293) relative to the chassis; and a control system (see 38) in communication with the operator support, the control system including a sensor (39) operable to sense a position (Par [0034], lines 286-287) of the work implement relative to the chassis, and a controller (38; see fig. 1) including a processor and a memory, the controller configured to receive (Par [0034], lines 286-287) a signal from the sensor representative of the position of the work implement, wherein the controller is further configured (Par [0034], lines 287-291) to generate a signal generate a signal to permit adjustment of the position (see 36) of the operator support relative to the chassis based in part on the position of the work implement relative to the chassis.

Regarding Claim 11, Poehl discloses the utility vehicle, further comprising an actuator (Par [0034], lines 291-293) operatively coupled to the operator support (14), the actuator configured (Par [0034], lines 287-293) to selectively adjust (see 36) the position of the operator support relative to the chassis.

Regarding Claim 12, Poehl discloses the utility vehicle, wherein the seat (14; see figs. 2-3) of the operator support includes a base (15) supported (Par [0033]) by a floor surface of the chassis and the actuator is operatively coupled (Par [0034], lines 291-293; see 32) to the base.

Regarding Claim 13, Poehl discloses the utility vehicle, wherein the controller (38) is configured (Par [0034], lines 284-293) to generate a signal to actuate the actuator based in part on the position of the work implement relative to the chassis.

Regarding Claim 14, Poehl discloses the utility vehicle, wherein the utility vehicle (1, 2) includes a longitudinal axis (fig. 1; an axis extending through the center of the vehicle in the forward-rearward arrow direction) extending therethrough, wherein the utility vehicle is operable (see arrow FR) to move along a direction of travel coinciding with the longitudinal axis, wherein the utility vehicle includes a first side (fig. 1; the side of the first position of the unloading auger 6) and a second side (fig. 1; the side of the second position of the unloading auger 6) opposite the first side relative to the longitudinal axis, wherein the work implement (6) is movable (see 10) between a first position (fig. 1; see 6) in which the work implement is positioned on the first side, and a second position (fig. 1; see 6) in which the work implement is positioned on the second side

Regarding Claim 15, Poehl discloses the utility vehicle, wherein the operator support (14) is adjustable (Par [0031]) between a first state (locked; Par [0031], lines 252-254) and a second state (unlocked; Par [0031], lines 254-256) coinciding with the first position (fig. 1; see 6) and the second position (fig. 1; see 6), respectively, of the work implement (6), and wherein the operator support (14) is maintained (Par [0031]; lines 250-251) in the position relative to the chassis when in the first state, and the operator support is permitted to move (Par [0031]; lines 254-256) relative to the chassis when in the second state.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Poehl (DE 102004054144) in view of Reif et al. (US 10011191).
Regarding Claims 4 and 10, Poehl discloses the utility vehicle, further comprising a lock mechanism (Par [0031]) operatively coupled to the operator support, the lock mechanism selectively adjustable between a first state (locked; Par [0031], lines 252-254) in which the operator support (14) is maintained in the position relative to the chassis, and a second state (unlocked; Par [0031], lines 254-256) in which the operator support is permitted to move relative to the chassis. 
However, Poehl does not disclose that the controller is configured to generate a signal to adjust the lock mechanism between the first state and the second state based in part on the position of the work implement relative to the chassis.
Reif et al. teaches a utility vehicle (see fig. 1) comprising a rotatable operator support (9, 13), wherein a controller (column 4, lines 58-60; electronic stop limiter) is configured (columns 4-5; lines 58-67 and 1-6) to generate a signal to adjust a lock mechanism (column 5, lines 2-6; see 54) between a first locked state and a second unlocked state of the operator support.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the lock mechanism of Poehl in view of the teachings of Reif et al. such that the controller generated a signal to adjust the lock mechanism between the first state and the second state based on the position of the work implement, as by doing so, the controller would cause the lock mechanism to limit movement of the operator support to moments when the position of the work implement was changed while also limiting the maximum rotational angle of the operator support (Reif et al.; column 5, lines 2-6), ensuring that the operator support would be automatically positioned in an efficient manner.

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Poehl (DE 102004054144) in view of Bonk et al. (US 20160101710).
Regarding Claim 16, Poehl discloses a utility vehicle, comprising: a chassis (fig. 1; see 1, 2); a prime mover (see 1, 2; self-propelled forage harvester) supported by the chassis; a work implement (6) movably coupled (see 10) to the chassis; an operator cab (9) supported by the chassis; an operator support (14) positioned within the operator cab, the operator support including a seat (see figs. 2-3) and a backrest (see figs. 2-3) coupled to the seat, the operator support configured to support (see fig. 1) an operator of the utility vehicle, and wherein a position (see 36) of the operator support is selectively adjustable (machine translation of Poehl; paragraph [0034], lines 284-293) relative to the chassis; and a control system (see 38) in communication with the operator support, the control system including a sensor (39) operable to sense a position (Par [0034], lines 286-287) of the work implement relative to the chassis, and a controller (38; see fig. 1) including a processor and a memory, the controller configured to receive (Par [0034], lines 286-287) a signal from the sensor representative of the position of the work implement, wherein the controller is further configured (Par [0034], lines 287-293) to generate a signal to automatically adjust (see 36) the position of the operator support relative to the chassis based in part on the position of the work implement relative to the chassis.
Therefore, Poehl does not disclose a sensor assembly operable to sense an angle of incline of a ground surface upon which the utility vehicle moves, and the controller configured to receive a signal from the sensor assembly representative of the angle of incline, wherein the controller is further configured to generate a signal to permit adjustment of the position of the operator support relative to the chassis based in part on the angle of incline.
Bonk et al. teaches a vehicle, comprising an operator support (120) and a sensor assembly (109) operable to sense an angle of incline (Par [0021]) of a ground surface upon which the vehicle moves, wherein a controller (710) is configured to generate a signal (see fig. 7) to permit adjustment (Pars [0021], [0033], and [0058]) of the position of the operator support relative to a chassis of the vehicle based in part on the angle of incline.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the utility vehicle of Poehl in view of the teachings of Bonk et al. such that the utility vehicle comprised a sensor assembly operable to sense an angle of incline of a ground surface upon which the utility vehicle moved, the controller configured to receive a signal from the sensor assembly to permit adjustment of the position of the operator support based on the angle of incline, as then the controller would be configured to adjust the position of the operator support based on both the position of the work implement and also the angle of incline of the vehicle, allowing for the automatic adjustment of the operator support based on multiple environmental situations, increasing the accessibility of the vehicle for the vehicle operator by ensuring that the orientation of the operator support would be at the correct position throughout multiple vehicular scenarios.

Regarding Claim 17, Poehl, as modified, discloses the utility vehicle, wherein the chassis (Poehl; fig. 1; see 1, 2) includes a floor surface (see figs. 2-3), wherein the operator support (14) is supported by the floor surface, and wherein the operator support is movable (Poehl; see 36 and/or Bonk et al.; see 725) parallel to the floor surface.

Regarding Claim 18, Poehl, as modified, discloses the utility vehicle, wherein the chassis (Poehl; fig. 1; see 1, 2) includes a floor surface (see figs. 2-3), wherein the operator support (14) includes an axis (see figs. 1-3) extending normal to the floor surface, and wherein the operator support is rotatable (see 36) about the axis.

Regarding Claim 20, Poehl, as modified, discloses the utility vehicle, further comprising an actuator (Bonk et al.; 185) operatively coupled (see fig. 7) to the operator support (Poehl; 14), the actuator configured to selectively adjust (Bonk et al.; Pars [0021], [0033], and [0058], as modified above) the position of the operator support relative to the chassis, and wherein the controller (Poehl; 38 and/or Bonk et al.; 710) is configured a generate a signal (see fig. 7; 109 to 150 to 160 to 180 to 185) to actuate the actuator based in part on the angle of incline.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Poehl (DE 102004054144) in view of Bonk et al. (US 20160101710) as applied to claims 16-17 and 20 above, and further in view of Reif et al. (US 10011191).
Regarding Claim 19, Poehl, as modified, discloses the utility vehicle, further comprising a lock mechanism (Bonk et al.; Par [0037]) operatively coupled to the operator support (Poehl; 14), the lock mechanism selectively adjustable between a first state (Bonk et al.; locked; Par [0037]) in which the operator support is maintained in the position relative to the chassis, and a second state (unlocked; Par [0037]) in which the operator support is permitted to move relative to the chassis. 
However, Poehl, as modified, does not disclose that the controller is configured to generate a signal to adjust the lock mechanism between the first state and the second state based in part on the angle of incline.
Reif et al. teaches a utility vehicle (see fig. 1) comprising a rotatable operator support (9, 13), wherein a controller (column 4, lines 58-60; electronic stop limiter) is configured (columns 4-5; lines 58-67 and 1-6) to generate a signal to adjust a lock mechanism (column 5, lines 2-6; see 54) between a first locked state and a second unlocked state of the operator support.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the lock mechanism of Poehl, as modified, in view of the teachings of Reif et al. such that the controller generated a signal to adjust the lock mechanism between the first state and the second state based on the angle of incline, as by doing so, the controller would cause the lock mechanism to limit movement of the operator support to moments when the operator support required adjustments due to the angle of incline of the terrain around the utility vehicle, ensuring that the operator support would be maintained reliably in a correct position based on the surrounding environment of the utility vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616